DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the amendment filed 11/02/2022 the following occurred: Claims 1 and 8-9 were amended; and Claim 2 was canceled. Claims 1 and 3-13 are presented for examination.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1 and 3-13 are drawn to methods and a system, which is/are statutory categories of invention (Step 1: YES). 
Independent claim 1 recites tracking said individual's data over time, wherein said individual's data includes data said individual’s allergy symptoms; behavior; environmental conditions; medications; and quality of life; measuring an outcome for each of said individual's data at multiple time points; wherein said individual's behavior data includes said individual's treatment regime, adherence to use of one or more of said medications and symptom perception, and wherein measuring an outcome of said individual's behavior data includes comparing said individual's behavior data to behavior data in a best-fit model prepared using a large-scale data set; and determining an impact each of said individual's data has on allergy symptoms of said individual at each time point, wherein collectively, said impact is an impact profile for said individual, wherein said impact profile is employed to recommend treatment to the individual, wherein optimum therapeutic options are recommended to said individual based on said individual's behavior.
Independent claim 8 recites access stored information indicating one or more user information, wherein user information is selected from the group consisting of age, behavior, location, medication and allergy symptom, wherein said one or more user behavior information includes said one or more user's treatment regime, adherence to use of one or more of said medications and symptom perception, receive information indicative of one or more measures of environmental conditions, receive information indicative of the user information, wherein said information includes a comparison of said individual's behavior information to behavior information in a best-fit model prepared using a large-scale data set; and recommend at least one allergy treatment intervention; and transmit the recommended allergy treatment intervention, wherein optimum therapeutic options are recommended to said individual based on said individual's behavior.
Independent claim 9 recites receiving user-specific information selected from the group consisting of age, behavior, location, medication and allergy symptom, wherein said user-specific behavior information includes said one or more user's treatment regime, adherence to use of one or more of said medications and symptom perception; accessing a data structure containing information reflecting relationships between categories of user-specific information and allergy care treatment information, the information reflecting relationships derived from environmental conditions, allergy care treatment and behavior obtained; comparing the received user-specific information with the accessed data; identifying allergy care treatment recommendation determined to be related to the user-specific information; and providing the identified allergy care treatment to the user, wherein optimum therapeutic options are recommended to said individual based on said individual's behavior.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity, as reflected in the specification, which states the invention is to “determining the potential impact of environmental conditions on an individual's allergy symptoms, and more particularly,…predicting the impact that local environmental conditions may have on an individual's allergy symptoms in order to proactively treat the individual” (see: specification page 1). In this way, the invention “monitors environmental conditions of an individual and assists the individual with managing their allergy treatment in response to these environmental conditions and allergic symptoms” (see: specification page 7). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The presents claim cover certain methods of organizing human activity because they address the “need for improved methods to treat allergy symptoms” (see: specification page 6) and “can be used by doctors to recommend OTC and/or prescribe Rx allergy medications” (see: specification page 18). Accordingly, the claims recite an abstract idea(s) (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including an “wherein at least one sensor is employed to determine at least one of said environmental conditions” (claim 6), “on or more base stations in communication with a network; one or more sensors in communication with the base station, the one or more sensors configured to monitor environmental conditions in proximity to the user; a communication device in communication with the network; and a remote server in communication with the network, wherein the remote server is operative to…from the sensors via the one or more base stations…from the communication deice…to the communication device” (claim 8), “using artificial intelligence…using an artificial intelligence engine…using the artificial intelligence engine…by the artificial intelligence engine” (claim 9), and “conducted, at least in part, in a network environment, wherein receiving user-specific information occurs via a network and in at least one location remote from the user, and wherein providing occurs via the network” (claim 11), are additional elements that are recited at a high level of generality (e.g., in claim 8 the “remote server” is configured to recommend at least one allergy treatment intervention through no more than a statement that said remote server is “operative to” perform the function; similarly, in claim 9, the “artificial intelligence engine” is configured compare and identify through no more than a statement than that the steps are performed by “using” said artificial intelligence engine) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f).
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed (e.g., the “conducted, at least in part, in a network environment, wherein receiving user-specific information occurs via a network and in at least one location remote from the user, and wherein providing occurs via the network” language is incidental to the user-specific information received and identified allergy care treatment provided to the user). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional elements of “wherein at least one sensor is employed to determine at least one of said environmental conditions” (claim 6) and “on or more base stations in communication with a network; one or more sensors in communication with the base station, the one or more sensors configured to monitor environmental conditions in proximity to the user;…from the sensors via the one or more base stations” (claim 8), which may additionally or alternately be considered nominal or tangential additions to the abstract idea(s) such as to amount to extra-solution activity concerning mere data gathering. The addition of an insignificant extra-solution activity limitation does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, these claimed additional elements are incidental to the performance of the recited abstract idea(s) as outlined in the recitations above. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components and limitations directed toward extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s). Accordingly, the claims are directed to an abstract idea(s) (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea(s) into a practical application, using the additional elements to perform the abstract idea(s) amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea(s). The originally filed specification supports this conclusion at Fig. 3 and: 
Page 8, where “"Machine learning models" are computer algorithms that improve automatically through experience. Examples include support vector models, k-nearest neighbors and random forests. • "Support-vector models" are supervised learning models with associated learning algorithms that analyze data used for classification and regression analysis. • The "k-nearest neighbors" (KNN) algorithm is a simple, supervised machine learning algorithm that can be used to solve both classification and regression problems. • "Random forests" are an ensemble learning method for classification, regression and other tasks that operate by constructing a multitude of decision trees at training time and outputting the class that is the mode of the classes or mean prediction of the individual trees.”
Page 9, where “A "neural network" as used herein is an artificial neural network used for predictive modeling, adaptive control and applications where they can be trained via a dataset. Self-learning resulting from experience can occur within networks, which can derive conclusions from a complex and seemingly unrelated set of information.”
Page 12, where “…The results of these analyses can be incorporated into rules operating on rules engine, which is included in software operating on a processing device, such as a mainframe computer, a desktop computer, a laptop computer, or a hand-held computational device such as a personal digital assistant or a cell phone…”
Page 12-13, where “Figure 3 shows the device and network methodology employed to predict an allergy impact profile in accordance with the invention. According to aspects of the present disclosure, the system described herein preferably includes: a) base stations 2a and 2b in communication with a network 3, b) one or more sensors 4a and 4b in communication with the base stations 2a and 2b that are configured to monitor environmental conditions in proximity to the user, c) a communication device 5 in communication with the network 3; and d) a remote server 6 and associated data store 7 in communication with the network 3. The remote server 6 is operative to: I) access information from the data store 7 indicative of information specific to the user, 2) receive information from the sensors 4a and 4b via the base stations 2a and 2b indicative of one or more measures of environmental conditions, 3) receive information from the communication device 5 indicative of user's location, 4) recommend at least one action to be taken as a function of the various inputs; and 5) transmit the recommended action to the communication device 5 for execution by the user. According to another aspect of the present disclosure, the remote server 6 may thereafter be preferably operative to: a) confirm that the recommended action was applied, b) receive updated information from the sensors 4a and 4b indicative of environmental conditions, c) receive updated information from the communication device 5 indicative of location of the user, d) receive an updated user symptom; and e) evaluate the effectiveness of the recommended action in improving the user symptom.”
Page 15, where “Individual level allergy symptom level predictions can be made using personal, individual data (as shown previously). This data can include environmental factors (e.g., pollen, weather, pollution), as well as factors specific to an individual's behavior (e.g., treatment regimes, compliance/adherence to a product, symptom perception).”
Page 15-16, where “A model can then be trained on the population level data. This has significant advantages due to larger volume of data. For example, a zip code may have between 50-100 AllergyCast® users who have recently submitted data, and this larger volume of data enables the use of more classical machine learning models (e.g., support vector machines, k-nearest neighbors, random forests) with less risk of bias due to small datasets. Population level models can be created using known geographical data (e.g., zip code, township, city, state or other regional basis) or using a clustering algorithm to create clustering constructs. For example, the data could be clustered using an unsupervised machine learning algorithm, e.g., k-means, which can propose an optimum number of clusters and grouping of individuals. This approach allows the testing of less arbitrary grouping schemas (e.g., zip codes, which have no inherent meaning to the data).”
Page 18, where “Figure 13 shows how modeling through neural nets (in combination with "My Allergy Impact" profile) can be employed to determine the best treatment for given environmental condition/symptom. Specifically, Figure 13 depicts an analysis engine for analyzing data described in reference to Figure 11 and Figure 12 and provides actions for changing behaviors or treatments. The engine is preferably implemented as a neural network, which applies at least a portion of the large-scale data set crowdsourced information acquired according to the data assimilation hierarchy in Figure 7 and Figure 8. This portion of the data is used as training data for building best-fit models for minimizing specific allergy symptoms based on behavior or treatment options.”
The claims recite the additional elements directed to pre-solution and post-solution activity, as recited and indicated above, each of which amount to extra-solution activity. The specification (e.g., as excerpted above) does not indicate that the additional element(s) provide anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are presently). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea(s) with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea(s) (Step 2B: NO). 
Dependent claim(s) 3-7 and 10-13, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea(s) without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

As per claim 7, additionally or alternately claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101.” In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961). The claim is not properly a process claim under 35 U.S.C. 101 as it claims the “[u]se” of method claim 1 “on two or more individuals”, which is not a positively claimed method step per se.

Response to Arguments
Applicant’s arguments from the response filed on 11/02/2022 have been fully considered and will be addressed below in the order in which they appeared.

In the remarks, Applicant argues in substance that (1) the 35 U.S.C. 101 rejection should be withdrawn in view of the amendments because “Applicants respectfully submit that similar to the invention in Bascom Global Internet Services, Inc. v. AT&T Mobility LLC., (Fed Cir., Jun 27, 2016), the present claims contain an "inventive concept" and thus satisfy the second step of the Supreme Court's Alice test. "[ A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces." Id…Like the claim in Example 39, the present claims, which are directed to the application or use of data to recommend optimum therapeutic options to an individual, are patent eligible under 35 U.S.C. § 101. Reconsideration and withdrawal of the rejection are respectfully requested.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive.
In BASCOM, the inventive concept was found in the non-conventional and non-generic arrangement of the additional elements, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user. The current claims were considered as a whole and no such arrangement was found to be similarly non-generic. As shown in the rejection above, when applying the Supreme Court’s two-part framework as set forth in Alice Corp., the claims are drawn to an abstract idea without significantly more.
As per example 39, an expanded training set is developed by applying mathematical transformation functions on an acquired set of facial images, such as rotating, shifting, mirroring or filtering, smoothing, or contrast reduction. The neural networks are then trained with the expanded training set, and to minimize false positives due to the employment of the expanded training set in this way, an iterative training is performed, in which the system is retrained with an updated training set containing the false positives produced after face detection has been performed on a set of non-facial images. Hence, in example 39 a neural network is trained particularly to provide a robust face detection model that can detect faces in distorted images while limiting the number of false positives. The “application or use of data to recommend optimum therapeutic options to an individual”, as argued, is representative of the abstract idea and is not similar to a robust face detection model that can detect faces in distorted images while limiting the number of false positives. The present claims are not directed to a specific improvement to computer functionality such as those in example 39, rather the present claims cover certain methods of organizing human activity because they address the “need for improved methods to treat allergy symptoms” (see: specification page 6) and “can be used by doctors to recommend OTC and/or prescribe Rx allergy medications” (see: specification page 18). To address such non-technical problems, the current claims use conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to a technical problem. In the present case, the claims fail to recite any elements that individually or as an ordered combination transform the identified abstract idea(s) in the rejection into a patent-eligible application of that idea. Further, there is no response to the individual and particular rejection to claim 7.

In the remarks, Applicant argues in substance that (2) the 35 U.S.C. 102/103 rejection should be withdrawn in view of the amendments.
The rejections are withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 form and includes:
U.S. Patent Application Publication 2019/0180857 to Van Orden (see paragraph 150); and 
U.S. Patent Application Publication 2020/0381095 to Li (see paragraph 39).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606. The examiner can normally be reached Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, but if attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT A SOREY/Primary Examiner, Art Unit 3626